Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the Non-Final Rejection on 08/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the amendment filed on 11/18/2021.

Allowable Subject Matter
Claims 1-8, 9-15, 16-23, 24-30   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “implementing, by the first wireless communications device, a channel access priority class (CAPC) for the common DRB for transmitting a response data packet based on a rule from the second wireless communications device applied to the plurality of QoS flows mapped to the common DRB; and transmitting, by the first wireless communication device to the second wireless communications device, the response data packet with the implement CAPC ” and in combination with other limitations recited as specified in claim 1.




Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “a processor configured to implement  a channel access priority class (CAPC) for the common DRB for transmitting a response data packet based on a rule from the second wireless communications device applied to the plurality of QoS flows mapped to the common DRB; and wherein the transceiver is further configured to transmit, to the second wireless communications device, the response data packet with the implement CAPC” and in combination with other limitations recited as specified in claim 16.


Claim  24  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “a processor configured to select, based on a rule applied to a plurality of quality of service (QoS) flows mapped to a common data radio bearer (DRB), a channel access priority class (CAPC) for a second wireless communication device to implement for a response data packet” and in combination with other limitations recited as specified in claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412